Hamilton, Judge,
delivered the following opinion:
To the bill in this cause has been filed an answer, in which is incorporated what has been argued as a motion to dismiss the bill for want of sufficiency in that it fails in three respects to state a cause of action.
1. As to the bill’s not stating enough to give the court jurisdiction over the parties, it is sufficient to say that, while there may be a doubt as to the Bayamón Bruit Company, the supposed cestui que trust, this does not prevent the suit by Bilbrick from being a good suit. Merely stating that he is trustee for the Bayamón Bruit Company may be a descriptio personas. But at all events it is his citizenship, and not that of the Bayamón Bruit Company, which controls. In determining the diversity of citizenship, that of representatives of parties becomes material, and the general rule may be stated to be that, where the suit is brought in the name of one who acts in a representative capacity, such as executor, administrator, receiver, or trustee, it is the citizenship of the representative party that controls the jurisdiction, and not that of the beneficiary. New Orleans v. Gaines (New Orleans v. Whitney), 138 U. S. 606, 34 L. ed. 1106, 11 Sup. Ct. Rep. 428; Bangs v. Loveridge, 60 Fed. 965; Susquehanna & W. Valley R. & Coal Co. v. Blatchford, 11 Wall. 172, 20 L. ed. 179; Knapp v. Troy & B. R. Co. 20 Wall. 117, 124, 22 L. ed. 328, 331.
2. The second allegation of the motion seems to be based upon *233old equity rule Ho. 49, which, has been abrogated by tbe new equity rules of 1912. Tbe new rule corresponding is Ho. 37, wbicb requires tbe real party in interest to sue. Tbe plaintiff in this case says that be is tbe owner and in possession of. tbe land in question, and if so be is tbe real party in interest. His addition of tbe description, “Trustee for tbe Bayamón Fruit Company, foreign corporation,” is somewhat confusing. Tbe motion will be sustained so far as to compel tbe plaintiff either to strike out the allegation as to tbe Bayamón Fruit Company, and so rest upon bis own ownership, or to define the character of tbe trust under wbicb be is acting, so as to develop whether tbe Bayamón Fruit Company is a party in interest or not. If it is, it should be made a party plaintiff or defendant, as tbe case may be. If tbe trust is a nominal one, tbe allegation should be struck out altogether.
3. Tbe third objection made to tbe bill is that it fails to describe with sufficient certainty tbe part of tbe land wbicb tbe defendant claims. This is well taken. Tbe bill describes certain pieces of land, says that they make up one tract, and that tbe “aforesaid parcels of land or some part of them is claimed adversely by tbe aforesaid defendant, who declares that complainant without right or title entered into possession of a part of tbe aforesaid group or parcels of land, hereinbefore described, and ejected and ousted tbe defendant therefrom.” This leaves it entirely uncertain what part of tbe land is in controversy, and does not inform the defendant as to what part be is to defend. Tbe objection, therefore, is well taken.
Tbe proper procedure is to order that tbe bill be dismissed unless amended within ten days to conform to tbe above opinion.
It is so ordered.